Title: To George Washington from Francis Deakins, 10 August 1799
From: Deakins, Francis
To: Washington, George



George Town post Office Augt 10th [17]99

I have this minute Recd the inclosed Letter—I Cant advise any Change in the mode of the Rents that I think may answer better then the present—the plantation is rather worn to Confind them to Grain alone—while they have to pay in Tobo they may pick out manuerd Land enought for it—Shou’d you however wish any Change whatever please to mention it & it Shall be done—with great Respect

Francis Deakins

